Citation Nr: 0101871	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  98-11 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for occipital scalp 
hidradenitis, currently evaluated as 30 percent disabling.  

2.  Entitlement to an increased rating for upper back area 
hidradenitis, currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased rating for post operative 
perianal and perineum hidradenitis, currently evaluated as 10 
percent disabling.  

4.  Entitlement to an increased rating for post operative 
left armpit hidradenitis, currently evaluated as 10 percent 
disabling.  

5.  Entitlement to an increased rating for post operative 
right armpit hidradenitis, currently evaluated as 10 percent 
disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from August 1963 to 
August 1966.  

This appeal arises from a March 1998 rating action that 
denied increased evaluations for the disabilities at issue.  
The veteran expressed his disagreement with this action in 
April 1998, and after a statement of the case was issued, the 
veteran perfected his appeal in July 1998.  In September 
2000, the veteran appeared at a hearing conducted by the 
undersigned at the regional office (RO).  A transcript of 
this hearing was eventually prepared and associated with the 
claims file, which is now ready for review.   

In addition to the foregoing, it is observed that in his July 
1998 substantive appeal, the veteran expressed some question 
regarding the manner by which his combined disability 
evaluation is calculated.  He noted that ratings assigned for 
his various disabilities add up to 80 percent, yet he only 
receives compensation paid at the 60 percent rate.  In this 
regard, the veteran is referred to the provisions of 
38 C.F.R. § 4.25 which describe the method by which a 
combined disability evaluation is calculated in those cases 
where an individual has multiple disabilities.  


The claims for increased ratings for occipital scalp 
hidradenitis, post operative left armpit hidradenitis, and  
post operative right armpit hidradenitis, will be discussed 
in the Remand portion of this decision.  


FINDINGS OF FACT

1.  All evidence necessary for the disposition of this appeal 
as it pertains to the claims concerning an increased rating 
for upper back area hidradenitis, and post operative perianal 
and perineum hidradenitis has been obtained.  

2.  The veteran's upper back area and post operative perianal 
and perineum hidradenitis, while productive of pain and 
tenderness at the affected sites, is not shown to produce 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
upper back area hidradenitis have not been met. 38 U.S.C.A. 
1155 (West 1991), Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, Diagnostic Codes 7804, 7806 (2000).

2.  The criteria for a rating in excess of 10 percent for 
post operative perianal and perineum hidradenitis have not 
been met. 38 U.S.C.A. 1155 (West 1991), Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, Diagnostic Codes 
7804, 7806 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there was a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and superceded the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

The record in this case, however, reflects that with respect 
to the claims for increased ratings for upper back area 
hidradenitis and post operative perianal and perineum 
hidradenitis, the requirements of this new law have been 
satisfied and there is no reason to return these matters to 
the RO solely for their consideration of this law's 
implications.  In this regard, the Board observes that the 
record includes the reports of examinations conducted for VA 
purposes in connection with these claims, and the veteran's 
relevant treatment records have been associated with the 
claim file.  Moreover, it appears that the RO has informed 
the veteran, by means of the statement of the case and 
supplemental statements of the case issued during the course 
of this appeal, of that evidence which would be necessary to 
substantiate these claims.  Accordingly, VA has met its duty 
to assist in developing the facts pertinent to these aspects 
of the veteran's claims under the provisions of the recently 
enacted Veterans Claims Assistance Act of 2000, and no 
further development in this regard is required.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the entire recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 
Vet.App. 589, 594 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  

A review of the record reflects that the veteran was 
originally service connected for hidradenitis of the perineal 
region in a February 1973 rating action, at which time it was 
assigned a 10 percent disability evaluation.  This decision 
was based on a review of the veteran's service medical 
records that showed treatment for hidradenitis, effecting the 
groin area and post service records that showed the condition 
had later come to involve the area specifically identified as 
the perineum.  Since that time, the veteran's 10 percent 
schedular rating for this disability has remained in effect.  
The only exception to this occurred in the mid 1970's and in 
1996, when surgery was performed, and the veteran was 
assigned a temporary total rating for this disability under 
38 C.F.R. § 4.30.  (The provisions of 38 C.F.R. § 4.30 permit 
a temporary total disability rating following surgery that 
requires a period of convalescence.) 

In May 1997, the veteran submitted the claim for an increased 
rating that has become the subject of this appeal.  In 
connection with this claim, the veteran was examined for VA 
purposes in March and December 1998, and outpatient treatment 
records dated between 1997 and 2000, have been associated 
with the claims file. 

The outpatient treatment records reflect that in early 1997, 
there was apparently an active lesion in the area of the left 
groin, although subsequently dated records, including the 
reports of examinations conducted in March 1998 and December 
1998, show this had apparently subsided.  In this regard, the 
scars about the veteran's perineal region were specifically 
described in the December 1998 examination report, and there 
was no drainage noted.  It was observed, however, that the 
veteran complained of low grade pain, which apparently 
involved all of the areas affected by hidradenitis, including 
the perineum and perianal area.  

At the hearing conducted by the undersigned, the veteran 
explained that when there is an active lesion in the groin 
area, he would experience discomfort when walking or getting 
into and out of his truck.  (The veteran apparently earns his 
livelihood by driving a truck.) 

With respect to the upper back area hidradenitis, the Board 
notes that service connection for this particular area 
affected by hidradenitis was not established until a January 
1997 rating action, at which time the current 10 percent 
evaluation was assigned.  This award, made effective from 
June 1996, was based on a review of medical records that 
showed that while the veteran was hospitalized between June 
and July 1996, for excision of hidradenitis affecting the 
groin and perineal area, the condition was also present in 
the midline back.  

Subsequently dated outpatient treatment records show 
complaints related to lesions on the veteran's back in 
January 1997, and continuing throughout much of that year.  
Records dated in May 1997, reflect that there was drainage 
from at least one back area lesion at that time, and in June 
1997, this was apparently excised.  Another excision was 
apparently performed in December 1997, although when the 
veteran was examined for VA purposes in March 1998, there 
were no active lesions noted.  At that time, however, the 
veteran did complain of tenderness.  When examined in 
December 1998, the veteran again complained of low grade 
pain, which was presumably present in the areas affected by 
hidradenitis, but a lesion observed in the mid cervical spine 
was described as non-tender.  There was also a surgical scar 
present in the mid-upper back area at about the level of the 
number 4 thoracic vertebra, but this was likewise described 
as well healed.  

Subsequently dated outpatient treatment records reflect that 
in January 2000, the presence of a non-tender cystic lesion 
that had no discharge was observed on the veteran's back.  
This was still present the following month, although it 
remained non-tender.  

At his hearing conducted in September 2000, the veteran 
testified that his lesions, including those on his back, 
would intermittently flare-up and require drainage.  He also 
indicated that they would be painful, but that he had learned 
to live with the pain.  

The veteran's upper back and perianal/perineum hidradenitis 
are each evaluated under the provisions of 38 C.F.R. 
Diagnostic Code 7804.  This Diagnostic Code contemplates the 
evaluation of scars that are superficial, tender and painful 
on objective demonstration, and provides for a 10 percent 
rating for such scars.  This 10 percent is the highest rating 
under this code, and as the veteran is already assigned this 
rating for each of the disabilities at issue, consideration 
of this Diagnostic Code obviously fails to provide a basis 
for an increased schedular rating for them.  

Likewise, even if consideration was given to rating the 
veteran's disabilities as analogous to eczema under the 
provisions of Diagnostic Code 7806, which provides for higher 
evaluations, the record fails to show the presence of the 
requisite impairment necessary for increased ratings under 
this Code.  This is because the terms of this Code require 
"exudation or itching constant, extensive lesions, or marked 
disfigurement" for the next higher 30 percent rating.  The 
evidence does not reflect the presence of constant itching or 
exudation at either the back or perineum locations, and the 
particular lesions at issue are confined to a relatively 
small, usually concealed area.  As such, these lesions would 
not be considered extensive, or productive of marked 
disfigurement.  Accordingly, an increased rating for the 
veteran's back area and perianal/perineum hidradenitis under 
the provisions of Diagnostic Code 7806 is not warranted, and 
a basis upon which to grant the veteran's appeal in this 
regard has not been presented.   

In reaching the decision to deny increased ratings for both 
the upper back hidradenitis and the post operative perianal 
and perineum hidradenitis, the Board has also given 
consideration to the potential application of 38 C.F.R. 
§ 3.321(b)(1).  In this regard, however, the evidence does 
not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  See 38 C.F.R. § 3.321.  The 
current evidence of record does not demonstrate, nor has it 
been contended, that these disabilities resulted in frequent 
periods of hospitalization (although they have required 
periodic lancing by medical professionals).  Moreover, while 
these disabilities may have an adverse effect upon 
employment, it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  
Accordingly, with the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO, for referral of these 
issues to the VA Central Office for consideration of an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321, is 
not warranted.

Finally, the Board observes that in an August 2000 statement 
provided by the veteran's representative, it was noted that 
there was evidence the veteran had been seen by a 
dermatologist in March 1999, the records of which were not 
associated with the claims file.  The evidence of this March 
1999 consultation consisted of the April 1999 VA examiners 
report regarding limitation of function caused by the 
veteran's hidradenitis.  In this report, it was noted that 
the veteran saw a dermatologist in March 1999, who diagnosed 
the veteran to have hidradenitis suppurativa.  While this 
observation by the veteran's representative is accurate, its 
significance is somewhat obscure.  In this regard, the Board 
must note that the veteran's hidradenitis has manifested 
itself in a long established pattern.  Moreover, the evidence 
currently of record includes medical reports dated shortly 
before this March 1999 visit, as well as records dated not 
long after this visit, all of which fail to show any 
deviation of the veteran's condition from its pattern, or any 
deviation from this diagnosis.  Under these circumstances, 
the Board can discern no useful purpose in delaying a 
decision on the evaluation of the veteran's upper back and 
perianal/perineum hidradenitis, simply to obtain a copy of 
this March 1999 record.  


ORDER

An increased evaluation for upper back area hidradenitis is 
denied.

An increased evaluation for postoperative perianal and 
perineum hidradenitis is denied.  


REMAND

Regarding the evaluation of the hidradenitis effecting the 
occipital scalp, the veteran's representative has argued that 
the current examinations of record are inadequate for 
evaluating this disability, in part, because color 
photographs were not taken of the effected area.  In this 
regard, it is observed that this disability is evaluated 
under the provisions of 38 C.F.R. Diagnostic code 7800, at 30 
percent.  Under this Code, a 30 percent rating is assigned 
for disfiguring scars of the head, face, or neck that are 
severe, especially if producing a marked and unsightly 
deformity of the eyelids, lips or auricles.  It is also 
noted, however, that when in addition to tissue loss and 
cicatrization there is marked discoloration, color contrast, 
or the like, a 30 percent rating under Diagnostic Code 7800, 
may be increased to 50 percent.  A 50 percent rating under 
this code is also assigned when there is complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement.  

The evidence presently before the Board does not include any 
description regarding the discoloration about the veteran's 
occipital scalp hidradenitis, and it is not possible to 
determine from the black and white photographs presently 
associated with the claims file, whether any discoloration, 
as contemplated for an increased rating, exists.  In view of 
this, it will be necessary to have the veteran re-examined to 
determine the extent to which his occipital scalp 
hidradenitis is productive of discoloration of his skin.  

With respect to the evaluation of the hidradenitis effecting 
the veteran's left and right armpits, it is observed that he 
was examined for VA purposes in this regard in December 1998.  
The RO noted, however, that the report of this examination 
did not include a description of any functional impairment 
due to these disabilities.  In a March 1999 follow-up report 
prepared in response to this criticism, it was noted that the 
use of the veteran's arms were limited by 20 percent due to 
his disease.  At the same time, however, this report did not 
make it entirely clear whether this functional impairment was 
in addition to any discomfort associated with the post 
operative scars present in this disability, or whether this 
20 percent impairment contemplated all impairment arising 
from these disabilities. What also remains unclear is the 
nature of the specific findings from which this examiner 
concluded the veteran had a 20 percent functional impairment 
to his arms due to his hidradenitis, and whether this 
examiner considered each arm to be impaired by 20 percent, or 
whether that was the total impairment.  In view of the 
uncertainties in this matter, it will be necessary to have 
the veteran undergo another examination in order to obtain a 
more precise description of the impairment caused by his left 
and right armpit hidradenitis.  

Although the delay occasioned by this Remand is regrettable, 
under the circumstances described above, the case is being 
returned to the RO for the following:  

1.  The RO should contact the veteran in writing 
and ask him to identify the places at which he has 
received treatment since 1999 for his occipital 
scalp and left and right armpit hidradenitis. After 
obtaining any necessary authorization, the RO 
should attempt to obtain and associate with the 
claims file, copies of the records that the veteran 
identifies, and in particular those from the Hines 
VA Medical Center.  

2.  Next, the veteran should be scheduled for a VA 
examination, the purpose of which is to evaluate 
his occipital scalp and left and right armpit 
hidradenitis.  All indicated tests, and any 
consultations deemed necessary, should be 
accomplished.  In addition, all examination reports 
should be type written and fully set forth the 
current complaints, and pertinent clinical findings 
regarding each particular area being examined.  

    Regarding the veteran's armpit hidradenitis, in 
addition to providing a description of any scars or 
lesions present, and the extent to which they are 
draining or tender and painful, the examiner should 
describe the extent to which theses disabilities 
cause any functional impairment to the arms or 
hands.  The specific functions impaired (if any) 
including loss of range of motion of any joint in 
these extremities, or atrophy of any muscle should 
be set forth in detail.  

    With respect to the veteran's occipital scalp 
hidradenitis, the examiner's description should be 
sure to include whether there is tissues loss, 
cicatrization, discoloration and/or color loss, as 
well as any tenderness or ulceration present.  In 
addition, the examiner should describe any 
functional impairment caused by this disability, as 
for example any loss of range of motion of the neck 
this may produce.  Color photographs of this area 
should also be obtained. 

    Before evaluating the veteran, the examiner(s) 
should review the claims folder, and a notation to 
the effect that this review of the record was 
accomplished should be included as part of any 
examination report.

3.  Following completion of the above, the RO 
should review the claims folder and ensure that all 
of the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate corrective 
action is to be implemented.

4.  Next, the RO should enter its determination 
regarding the veteran's claims for increased 
ratings for occipital scalp hidradenitis and left 
and right armpit hidradenitis.  If any 
determination remains adverse to the veteran, he 
and his representative should be furnished a 
supplemental statement of the case.  After a 
reasonable opportunity to respond to this document 
has been provided, the case should then be returned 
to the Board if otherwise in order.  

No action is required of the veteran until he is informed, 
although he has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 



